DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
The amendment to Claims 1, 3, 4, and cancellation of Claims 2 and 5 is acknowledged.
Applicant's arguments filed 9/19/2022 have been fully considered.
The amendment overcomes the claim objections.
The applicant argues that the three deposition techniques referenced in Xia do not include pulsed laser deposition and differ significantly from Applicant's approach where the PLD technology for the preparation of the primary plasmonic nanoparticle layer is adopted. This is not persuasive because it makes the limitation drawn to a product by process and it fails to further limit the subject matter of the claim. Citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” See MPEP § 2113.
The amendment to Claim 3 overcomes the previous rejection; however, in view of the amendment a new 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “at least one additional layer of plasmonic nanoparticles with a selected shape of individual nanoparticles deposited on a first layer of plasmonic nanoparticles, wherein the selected shape comprises round nanoparticles, pyramidal nanoparticles, and star-like nanoparticles” in Claim 3 is vague and renders the claim indefinite.  It is unclear if the applicant means that all those selected shapes are present in the second layer, or if one of the selected shapes. Clarification/correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xia (US 2010/0265500 A1).
Regarding Independent Claim 1, Xia discloses a nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems (Fig. 3, [0031], also see Fig.4), wherein the nano-optical chip comprises:
a plasmonic nanoparticle surface (16, [0015], [0024]) comprising
a substrate (12, [0027], first four lines, “substrate 12 may be a wafer”) and 
a first layer of plasmonic nanoparticles deposited by the method of pulsed laser deposition (product by process and it fails to further limit the subject matter of the claim. Citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” See MPEP § 2113) on the substrate (14, [0015], “the particles 14 that will form a first self-assembled layer 16 directly on a substrate 12 surface,” [0018], “metal particles 14”) with a selected distance between the individual plasmonic nanoparticles ([0018], “selecting a surfactant 24 (schematically shown in FIG. 4) that is configured to modify the inter-particle spacing of the selected first and second metal particles 14, 18…the chain length of the surfactant(s) 24 may be selected to alter the distance between adjacent particles 14, between adjacent particles 18, and between adjacent particles 14 and 18 ( e.g., the distanced shown in FIG. 4”), 
wherein the plasmonic nanoparticle surface is functionalized by specific cavitand linkers and bifunctional linkers and/or other molecules that create favorable conditions for binding and detection of selected molecules on the plasmonic nanoparticle surface (surfactants having a chain length selected to obtain a predetermined distance between adjacent particles, [0018], [0020]).
Regarding Claim 4, Xia discloses the nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems according to claim 3, wherein the at least one additional layer of plasmonic nanoparticles is functionalized by specific cavitand linkers, bifunctional linkers, and/or other molecules that create favorable conditions for binding and subsequent detection of substances or molecules on the at least one additional layer of plasmonic nanoparticles (surfactants having a chain length selected to obtain a predetermined distance between adjacent particles, [0018], [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2010/0265500 A1) in view of Dimitrijevic.
Regarding Claim 3, Xia discloses the nano-optical chip for the detection of substances or molecules in the environment, food, and biological systems according to claim 1, further comprising at least one additional layer of plasmonic nanoparticles with a selected shape of individual nanoparticles deposited on a first layer of plasmonic nanoparticles (Figs. 3 and 4, [0015], “of the particles 18 that will form a second a self-assembled layer 20 on the first self-assembled layer 16,” [0025], [0030]); however, it is silent regarding, wherein the selected shape comprises round nanoparticles, pyramidal nanoparticles, and star-like nanoparticles.
Dimitrijevic discloses the use of nanoparticles to form a predetermined shape ([0013], [0041]) to form nanoparticle layers ([0030]). The layers are formed with synthesized axially anisotropic nano-objects such as nanorods and star-like nanoparticles, axially isotropic faceted nanoparticles, bricks and prismatic nanoparticles, all without surface modifiers. The absence of surface modifiers is noteworthy for providing direct contact of organic moieties to the surface of the metal oxide ([0040]) and alters their optical and magnetic properties and enhance their photo catalytic activity ([0050]) suitable for any type of optical measurement ([0048]).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filling date of the invention to have the selected shape comprise different shapes such as round nanoparticles, pyramidal nanoparticles, and star-like nanoparticles in order to alter their optical properties and enhance their photo catalytic activity and/or provide direct contact of organic moieties and suitable for any type of optical measurement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0050732 A 1, provided by the applicant also shows the claimed invention.
US 2015/0355129 A1, US 2012/0217165 A1, US 2010/0081134 A1, and US 2010/0155620 A1 disclose the use of chemical bifunctional cross linkers as binding agents.
US 2009/0148690 A1 discloses the use of "bifunctional linker", or "polyfunctional linker", or "organic linker" to enable the binding of the linker to nanoparticles and/or to the substrate.
US 2002/0132361 A1 discloses thin nanoparticle films on a substrate with comprising Au-nanoparticles that are linked by bifunctional linker molecules.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877